DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Claims 6 and 8 have been amended.  Claims 6-9 and 25-32 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
Claims 6-9 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/148252 in view of Walters (US 9,764,954), WO 2017/218547, and Frazier (US 2011/0319554), as evidenced by Moosa (Graphene preparation and graphite exfoliation, Turkish Journal of Chemistry, 45, 2021, pp. 493-519); however, for convenience, the English language equivalent of WO ‘252, US 2018/0085730, will be cited below.
WO ‘252 teaches a layered-substance containing solution and method for manufacturing the same, teaching the solution as comprising an ionic liquid, a polymer compound and a layered substance, where the layered substance is dispersed in the ionic liquid (p. 2, [0027]-[0028]).  WO ‘252 teaches the polymer compound to include at least one of a thermally-decomposable polymer compound, such as polyvinyl alcohol, or a hydrolysable polymer (p. 6, [0094]), where the hydrolysable polymer includes one or more kinds of reactive groups which include an ether bond, a sulfide bond, an ester bond, an amide bond, a carbonate bond, a urea bond and an imide bond (p. 6, [0097]-[0098]).  WO ‘252 teaches the layered substance to include graphite (p. 8, [0130]).
WO ‘252 teaches preparing a solution that contains the ionic liquid, the polymer compound and the layered substance (p. 8, [0143]-[0144]), followed by irradiation with one or both of sonic waves and radio waves (p. 8, [0147]) or, alternatively, heating (p. 9, [0152]).  WO ‘252 teaches that each of these methods allows the layered substance to be “peeled” off from the “laminate” and be dispersed in the ionic liquid at high concentration (p. 1, [0015], p. 8 [0127], and pp. 8-9 [0148]-[0149], [0154] and [0155]), where the “laminate” is defined as a multilayer structure, in which a plurality of layered substances are laminated (p. 8, [0143]). 
The “peeling” of applicants’ layered substances is well known in the art as exfoliation, where there is complete separation of the layers of a layered material into nanosheets, such as monolayers and few-layers.  Intercalation is the introduction of a compound between the layers of a layered material, where again, exfoliation is the complete separation thereof.
Liquid phase exfoliation assisted by sonication results in a combination of monolayer graphene, bi-layer and multi-layer graphene, as evidenced by Moosa (pp. 502 and 508).  The yield of graphene monolayer is relatively low; therefore, multilayers would be inherently “peeled” from the “laminate” of WO ‘252.
WO ‘547 teaches graphite intercalated compounds (GICs), which are graphite compounds intercalated with at least one of an oxidation compound, where the oxidation compounds include oxoacids, such as sulfuric acid, also known in the art as hydrogen sulfate, a perchlorate, and acid salts of phosphoric acid, where the salts include alkali metal salts, teaching that graphite intercalated with an acid typically has an acid content of 1-20 wt% (pp. 10-12, [0072]-[0075]).
Walters teaches intercalating graphite to enable exfoliation by way of chemical intercalation by exposure to sulphuric acid, sulphonic acid, an oxidizing agent, or a combination thereof (col. 2, l. 60 to col. 3, l. 3), where the step of exfoliating the intercalated graphite can comprise exposing the intercalated structure to heat (col. 3, ll. 13-18).
Frazier teaches that ionic liquids can be used to directly exfoliate graphite (p. 5, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 1-20 wt% of an oxoacid, such as sulfuric acid, as taught by WO ‘547, to the solution of WO ‘252, as it is well known in the art that sulfuric acid can be used as an intercalant and/or exfoliant, as taught by Walters, where ionic liquids can be used to directly exfoliate graphite, as taught by Frazier.
Please consider MPEP 2144.06 Art Recognized for the Same Purpose
(I). Combining Equivalents Known for the Same Purpose 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." 
WO ‘252 in view of Walters, Frazier and WO ‘547 is prima facie obvious over instant claims 6-9, 25, 26, 28-30 and 32.
As to claims 27 and 31, Walters teaches sulfonic acid as a suitable exfoliant, where sulfonic acids are defined by IUPAC as HS(-O)2OH and its S-hydrocarbyl derivatives, the simplest S-hydrocarbyl derivative being methanesulfonate.  Therefore, choosing methanesulfonate to adjust the interlayer separation of graphene sheets is prima facie obvious, as Walters teaches the use of sulfonic acid to exfoliate graphite.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicants argue that the prior art does not teach irradiating the solution with radio waves or heat to cause one or more layered substances to be peeled from the laminate of layered substances.
The examiner disagrees, as WO ‘252 specifically teaches the following (See English equivalent US ‘730):

    PNG
    media_image1.png
    225
    407
    media_image1.png
    Greyscale


Applicants argue that Walters only teaches intercalation with acid to simply increase an interlayer distance of the graphite, where the graphite is not peeled off, arguing that in Walters, the graphite is simply heated and is not peeled off in response to heating.
The examiner disagrees, as Walters specifically teaches the following (col 2, ll. 61-67 and col. 3, ll. :

    PNG
    media_image2.png
    129
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    407
    media_image3.png
    Greyscale


Applicants argue that Frazier is redundant and possible irrelevant.  
Frazier was used because it specifically teaches the word “exfoliate” when describing the action of ionic liquids on graphite.

Applicants argue that applicants showing of increased amount of layered substances peeled off from the laminate is unpredictable based on the teachings of the prior art.
One of ordinary skill in the art would expect the inclusion of additional intercalant to further increase the separation of the layered substance from the laminate.  This is what has been shown by applicants, as applicants simply add more compounds that can assist in exfoliation.
For example, all of the solutions contain 78.7 parts ionic liquid and 21.3 parts hydrolysable polymer, where 25 mg of layered laminate is then added.  Those that contain the oxoacid comprise 0.1-20 wt% of additional intercalant.  
Applicants have not shown that the same results cannot be obtained by simply adding additional ionic liquid or additional hydrolysable polymer.
Even further, Viculis  (Intercalation and exfoliation routes to graphite nanoplatelets, Journal of Materials Chemistry, 15, 2005, pp. 974-978). teaches that strong acids give multilayer separation of graphite (p. 974), and Matsumoto (Ultrahigh-throughput exfoliation of graphite into pristine 'single layer' graphene using microwaves and molecularly engineered ionic liquids. Nature Chemistry, Vol. 7, 2015, pp. 730-736) teaches that ionic liquids have high selectivity for single layer separation (p. .  Therefore, one of ordinary skill in the art would expect that by combining different types of intercalants that the exfoliation would be improved over using one type of intercalant.

Applicants argue that it is incorrect to conclude that graphite can be intercalated and exfoliated using sulfuric acid.
Based on Viculis, cited above, sulfuric acid is a known exfoliant used with graphite, as shown below (p. 974):

    PNG
    media_image4.png
    273
    571
    media_image4.png
    Greyscale


Applicants continue to argue the Li reference.  It has been removed from the above rejection to simplify matters.  
As one can see from Viculis and Matsumoto, sulfuric acid and ionic liquids effect the interlayer distance differently.  Water soluble polymers would be expected to affect the interlayer distance differently, as well.  Therefore, it can be seen that one of ordinary skill in the art could determine a mixture of the three to fine tune the interlayer distance desired for a particular application.

Applicants argue that even though hydrogen sulfate is the same as sulfuric acid, it is not a sulfuric acid-based compound.
Applicants claim “a sulfuric acid-based compound includes at least one of a sulfate…” Hydrogen sulfate is a sulfuric acid compound.  Therefore, the limitation is met based on broadest reasonable interpretation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766